DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (US 2016/0370719) in view of Mizusawa et al. (US 2018/0373198).
Arimura et al. (…719) disclose a cleaning blade comprising: a blade member (26) including a ridgeline portion ([0106]-[0108]; [0110] and figures 3 and 4), the ridgeline portion containing polyrotaxane ([0015]; [0027]; and [0111]) [see Applicant’s claim 1].  A member having a multi-layer configuration can have the configuration that a surface layer contains . 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (US 2016/0370719) in view of Mizusawa et al. (US 2018/0373198) as applied to claim 1 above, and further in view of Shirai (US 2010/0247190).
Arimura et al. (…719) in view of Mizusawa et al. (…198) disclose the features mentioned previously, but do not disclose the claimed resistivity and the ridgeline portion made 7 Ωcm — 1012 Ωcm ([0028]) [see Applicant’s claim 2].  The cleaning blade ridgeline portion is made of urethane rubber ([0030]; and [0032]) [see Applicant’s claim 4].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the blade to have the claimed resistivity and the ridgeline portion made of urethane rubber, as disclosed by Shirai (... 190), since such a blade is well known in the art for cleaning.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (US 2016/0370719) in view of Mizusawa et al. (US 2018/0373198) as applied to claim 1 above, and further in view of Miyagawa et al. (US 2013/0223886).
Arimura et al. (…719) in view of Mizusawa et al. (…198) disclose the features mentioned previously, but do not disclose that the polyrotaxane has an ether base.  Miyagawa et al. (...886) disclose a polyrotaxane that has an ether base ([0122]; and [0126]) [see Applicant’s claim 5].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the polyrotaxane to have an ether base, since as disclosed by Miyagawa et al. (...886), it is well known in the art for polyrotaxane to have an ether base. 

Claims 9, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (US 2016/0370719) in view of Mizusawa et al. (US 2018/0373198) and Shirai (US 2010/0247190).
Arimura et al. (…719) disclose a cleaning blade comprising: a blade member (26) including a ridgeline portion ([0106]-[0108]; and [0110]; and figures 3 and 4), the ridgeline 7 Ωcm — 1012 Ωcm ([0028]) [see Applicant’s claim 9].  The cleaning blade ridgeline portion is made of urethane rubber ([0030]; and [0032]) [see Applicant’s claim 11].  It would have been obvious to one of ordinary skill in the art before .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (US 2016/0370719) in view of Mizusawa et al. (US 2018/0373198) and Shirai (US 2010/0247190) as applied to claim 9 above, and further in view of Miyagawa et al. (US 2013/0223886).
Arimura et al. (…719) in view of Mizusawa et al. (…198) and Shirai (…190) disclose the features mentioned previously, but do not disclose that the polyrotaxane has an ether base.  Miyagawa et al. (…886) disclose a polyrotaxane that has an ether base ([0122]; and [0126]) [see Applicant’s claim 12].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the polyrotaxane to have an ether base, since as disclosed by Miyagawa et al. (...886), it is well known in the art for polyrotaxane to have an ether base. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (US 2016/0370719) in view of Mizusawa et al. (US 2018/0373198) as applied to claim 1 above, and further in view of Shirai (US 2010/0247190) and Hayashi (US 2017/0369704).
Arimura et al. (…719) in view of Mizusawa et al. (…198) disclose the features mentioned previously, but do not specifically disclose the claimed urethane rubber.  Shirai (…190) discloses a cleaning blade ridgeline portion made of urethane rubber ([0030]; and [0032]) [see Applicant’s claim 21].  It would have been obvious to one of ordinary skill in the art .


Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.  
            Applicant argues that the prior art does not disclose or make obvious that a cleaning blade can have two layers that have different amounts of polyrotaxane.  However, as explained above, Mizusawa et al. (US 2018/0373198) disclose that a cleaning blade can have a two layer configuration ([0092]) and Arimura et al. (US 2016/0370719) disclose that a member having a multi-layer configuration can have the configuration that a surface layer contains polyrotaxane and a layer under the surface layer does not contain polyrotaxane ([0030]; and [0036]).  Therefore, it is considered to be obvious that a cleaning blade can have an edge layer that contains polyrotaxane and a backup layer that does not contain polyrotaxane.


Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        February 3, 2022